 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKirila Contractors, Inc. and Joseph J. Defiore, d/b/aJoseph J. Defiore, Builders and United CountiesCarpenters District Council, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO.Case 8-CA-12973January 16, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge and an amended charge filed on July6 and 11, 1979,' respectively, by United CountiesCarpenters District Council, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, hereincalled the Union, and duly served on Kirila Contrac-tors, Inc., herein called Respondent Kirila, and onJoseph J. DeFiore, d/b/a Joseph J. DeFiore, Builders,herein called Respondent DeFiore, and herein collec-tively called Respondents, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 8, issued a complaint and noticeof hearing on August 21, against Respondent's,alleging that Respondents had engaged in and wereengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(l) and (3) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charges, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, thecomplaint, which was issued on August 21, alleges insubstance that on March 21 and 22 Respondent Kiriladirected, instructed, or ordered Respondent DeFiore,with whom it had business dealings, to lay off RichardHoffman, an employee of Respondent DeFiore, and toterminate the employment of Frank Sarisky, GalenRice, and Richard Freeburg, also employees of Re-spondent DeFiore, because the four employees had, orRespondents believed they had, joined or assisted theUnion or engaged in protected concerted activities or,in the case of Hoffman, held the position of unionsteward. The complaint also alleges that on March 21and 22 Respondent DeFiore unlawfully (I) laid offHoffman until March 27 because he had joined,assisted, or favored the Union, had become a unionmember, had engaged in other protected concertedactivities, or had held the position of union steward;(2) terminated the employment of, and has failed,refused, and continues to refuse to reinstate, itsemployees Sarisky, Rice, and Freeburg because they' All dates herein refer to 1979 unless otherwise specified.had, or Respondent DeFiore believed they had, joinedor assisted the Union or had engaged in protected orconcerted activities; and (3) threatened employees thatit would acquire nonunion employees if the employeesinsisted on having a union steward present on ajobsite. The complaint alleges that Respondents violat-ed Section 8(a)(l) and (3) of the Act by engaging inthe aforesaid acts.On September 24, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment and a supporting brief alleging that Respon-dents had failed to file answers as required by Sections102.20 and 102.21 of the Board's Rules and Regula-tions, Series 8, as amended, and moved that theallegations of the complaint be deemed true. OnSeptember 28, Respondent DeFiore, without statingits reasons for not filing a timely answer, filed with theRegional Director for Region 8 an untimely answer tothe complaint admitting in part, and denying in part,the allegations of the complaint. Subsequently, onOctober 1, the Board issued an order transferring theproceeding to the Board and Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. On October 16, theGeneral Counsel filed a supplemental memorandum insupport of Motion for Summary Judgment. Subse-quently, Respondent DeFiore filed with the Board a"Defense-Alternative Motion To Dismiss or for Sum-mary Judgment" together with a supporting affidavitalleging that the Board lacked jurisdiction over it. OnNovember 1, General Counsel filed, in response toRespondent's defense, a second supplemental memo-randum in support of his Motion for SummaryJudgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any247 NLRB No. 63328 JOSEPH J. DEFIORE, BUILDERSallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer hat he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by the Board,unless good cause to the contrary is shown.The complaint and notice of hearing, dated August21, was served on Respondents and specifically statedthat unless an answer to the complaint was filedwithin 10 days from the service thereof "all theallegations in said complaint shall be deemed to betrue and may be so found by the Board." Respondentsreceived copies of the complaint by registered mail onAugust 22. On September 3, after the time for filingthe answer had expired, Region 8 informed Respon-dents by letter that unless it received answers to thecomplaint by September 12 a motion for summaryjudgment would be filed. Respondent DeFiore failedto file an answer within the time specified andRespondent Kirila responded by a letter dated Sep-tember 7 wherein it asserted that it was unaware ofany charges issued against it and suggested that theRegional Office contact Respondent DeFiore. OnSeptember 12, Region 8 sent Respondent Kirila copiesof the charges, complaint, and the return receipt cardssigned by Respondent Kirila's agent acknowledgingreceipt of the initial mailings of those documents, andin an enclosed letter stated that in light of RespondentKirila's confusion it had until close of businessSeptember 19 to file an answer to the complaint or elsea motion for summary judgment would be filed withthe Board. The Region also contacted RespondentDeFiore by letter dated September 11, wherein itnoted Respondent DeFiore's failure to respond to theRegion's September 3 letter, enclosed another copy ofthe complaint "in order to avoid any possible confu-sion," and set September 19 as the deadline for receiptof an answer prior to filing a motion for summaryjudgment. On September 14, Region 8 again notifiedRespondent DeFiore that an answer was due in theRegional Office by close of business September 19. BySeptember 20, Region 8 had not received an answer tothe complaint from either Respondent, and on thatday moved for summary judgment.On September 28, Respondent DeFiore filed anuntimely answer, but has not offered an explanationfor failing to file an answer within the twice-extendeddeadline. Respondent Kirila has not filed an answer.'' In a letter to Region 8, dated September 14, Respondent Kirila's presidentwrote:In regard to your letter dated September 11, 1979, received September12, 1979, pertaining to charges against us .... I have had no oralconversation with anyone on this case. Furthermore, I am not familiarwith the hiring or termination of anyone on any project. I suggest youreview your records in the above mentioned case. If you have any furtherquestion please feel free to contact our office.On October 1, the Board ordered the proceedingtransferred to it and issued a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. On October 10,General Counsel filed a supplemental memorandum insupport of its motion, requesting that its motion begranted because (1) Respondent DeFiore failed tosubmit a timely answer or explain adequately hisfailure to file a timely answer as required by Sections102.20 and 102.21 of the Board's Rules and Regula-tions, and (2) Respondent Kirila had not filed anyanswer. On October 24, Respondent DeFiore respond-ed to the Board's Notice To Show Cause through its"Defense-Alternative Motion To Dismiss or ForSummary Judgment" and a supporting affidavit claim-ing that the Board lacks jurisdiction over it because itsoperation failed to meet the Board's discretionaryjurisdictional standard "[a]t the time the unfair laborpractice ...was allegedly committed ...for theyear 1979."We find completely without merit RespondentDeFiore's jurisdictional defense which, in fact, doesnot effectively deny the jurisdictional allegation in thecomplaint inasmuch as the complaint predicates Re-spondent DeFiore's jurisdictional flow on an annualbasis. Based on the foregoing facts, all of which standuncontroverted, and particularly because RespondentDeFiore not only failed to request an extension offiling time but then ignored the Region's offeredextension of time, we find that Respondent DeFiorehas not presented "good cause" under Section 102.20of the Board's Rules and Regulations for its failure tofile a timely answer. Accordingly, we reject Respon-dent DeFiore's belated attempts to file an answer. Asnoted supra, Respondent Kirila has not filed ananswer. In view of the foregoing, the allegations of thecomplaint are deemed to be admitted to be true.' Weshall therefore grant the General Counsel's Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent DeFiore is a sole proprietorship with afacility located at Youngstown, Ohio, where he isengaged in performing carpentry construction onThis letter, in response to Region 8's September II letter, does notacknowledge the existence of the complaint, does not specifically admit, deny,or explain each of the facts alleged in the complaint as required by the Board'sRules and Regulations, and does not purport to be and is not an answer.' Frank E. Sims Construction Co., Inc.. 242 NLRB 607 (1979): RobertBrandis and John Brandis, a partnership d/b/a Brandis Aircraft. 195 NLRB711 (1972); and Aaron Convalescent Home. 194 NLRB 750 (1971).329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommercial construction projects. Respondent Kirilais now, and has been at all times material herein, acorporation duly organized under, and existing byvirtue of the laws of the State of Ohio, with itsprincipal office and place of business located inBrookfield, Ohio, where it is engaged in the construc-tion of commercial buildings. Annually, in the courseand conduct of its business operations, each Respon-dent receives products valued in excess of $50,000directly from points located outside the State of Ohio.We find, on the basis of the foregoing, that eachRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Counties Carpenters District Council, Unit-ed Brotherhood of Carpenters and Joiners of America,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESOn or about March 22, Respondent DeFiore,through its agent and supervisor, Joseph J. DeFiore,threatened employees that he would acquire nonunionemployees if they insisted on having a union stewardpresent on a jobsite. We find that by the aforesaidthreat, Respondent DeFiore interfered with, re-strained, and coerced his employees in the exercise ofthe rights guaranteed them under Section 7 of the Act,and that, by such conduct, Respondent DeFiorethereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of theAct.On or about March 21, Respondent Kirila, throughits president, officer, agent, and supervisor, GeneKirila, directed, instructed, or ordered RespondentDeFiore, with whom it has business dealings, to lay offemployee Richard Hoffman; and, on or about March21, Respondent DeFiore laid off Hoffman until March27, because Hoffman had, or Respondents believed hehad, joined or assisted the Union, or engaged inprotected concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion, or held the position of union steward. On orabout March 22, Respondent Kirila, through its agentand supervisor, Gene Kirila, directed, instructed, orordered Respondent DeFiore, to terminate and, on orabout March 22, Respondent DeFiore did terminate,the employment of Frank Sarisky, Galen Rice, andRichard Freeburg, employees of Respondent DeFiore.At all times since that date, Respondent DeFiore hasfailed and refused, and continues to fail and refuse, toreinstate said employees to their former or substantial-ly equivalent positions of employment because Sari-sky, Rice, and Freeburg had, or Respondents believedthey had, joined or assisted the Union and/or engagedin protected concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion. Accordingly, we find that by Respondentsaforesaid acts, Respondents discriminated against, andare discriminating against, said employees in regard tothe terms and conditions of employment, therebydiscouraging membership in a labor organization, andthat by such conduct, Respondents have engaged in,and are engaging in, unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices withinmeaning of Section 8(a)(l) and (3) of the Act, we shallorder that they cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondents violated Section8(a)(1) and (3) of the Act by discriminatorily layingoff Richard Hoffman and terminating Frank Sarisky,Galen Rice, and Richard Freeburg, all employees ofRespondent DeFiore, and by discriminatorily failingto reinstate Sarisky, Rice, and Freeburg, we shallorder that Respondents offer Sarisky, Rice, andFreeburg immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges previouslyenjoyed, and make Hoffman, Sarisky, Rice, andFreeburg whole for any loss of earnings they may havesuffered due to the discrimination practiced againstthem by paying each of them a sum of money equal towhat each normally would have earned as wages fromthe date of discharge or layoff to the date ofreinstatement in Hoffman's case, or of said offers ofreinstatement for the remaining three employees, withbackpay and interest computed in the manner pre-scribed by the Board in F W. Woolworth Company, 90330 JOSEPH J. DEFIORE, BUILDERSNLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).'The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1. Kirila Contractors, Inc., and Joseph J. DeFiore,d/b/a Joseph J. DeFiore, Builders, are each employersengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Counties Carpenters District Council,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By threatening employees that it would acquirenonunion employees if employees insisted on having aunion steward present on a jobsite, RespondentDeFiore interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act, and thereby has engaged in, andis engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the Act.4. By discriminating in regard to the hire and tenureof employment of employees, or by directing, instruct-ing, or ordering such action, thereby discouragingmembership in or activities on behalf of a labororganization, Respondents have engaged in unfairlabor practices within the meaning of Section 8(a)(l)and (3) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondents,Kirila Contractors, Inc., Brookfield, Ohio, and JosephJ. DeFiore, d/b/a Joseph J. DeFiore, Builders,Youngstown, Ohio, their officers, agents, successors,and assigns shall:1. Cease and desist from:(a) Threatening employees that Respondents wouldacquire nonunion employees if the employees insistedon having a union steward present on a jobsite.(b) Directing, instructing, or ordering that employ-ees be laid off or terminated because the employeeshad, or Respondents believed the employees had,joined or assisted the Union, or engaged in protected' See, generally, Isis Plumbing d Heating Co.. 138 NLRB 716 (1962).In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theconcerted activities for the purposes of collectivebargaining or other mutual aid or protection, or heldthe position of union steward.(c) Laying off, terminating, and refusing to reinstateemployees because the employees had, or Respondentsbelieved the employees had, joined or assisted theUnion, or engaged in protected concerted activities forthe purpose of collective bargaining or other mutualaid or protection, or held the position of unionsteward.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Offer Frank Sarisky, Galen Rice, and RichardFreeburg immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or any other rights or privilegespreviously enjoyed.(b) Make Richard Hoffman, Frank Sarisky, GalenRice, and Richard Freeburg whole for any loss ofearnings they may have suffered due to the discrimina-tion practiced against them by paying each of them asum equal to what he would have earned, less anyinterim earnings plus interest.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(d) Post at their worksites in Youngstown, Ohio,and Brookfield, Ohio, copies of the attached noticemarked "Appendix." Copies of said notice, on formsprovided by the Regional Director for Region 8, afterbeing duly signed by Respondents' representatives,shall be posted by Respondents immediately uponreceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.National Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees the right:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for thepurpose of collective bargaining or other mutu-al aid or protectionTo refrain from the exercise of any or all ofsuch activities.WE WILL NOT do anything to interfere withthese rights.WE WILL NOT threaten employees that we willacquire nonunion employees if the employeesinsist on having a union steward on a jobsite.WE WILL NOT layoff, terminate, or refuse toreinstate our employees or direct, instruct, ororder such action because our employees havechosen to join or assist the Union, have engagedin protected concerted activities for the purposeof collective bargaining or other mutual aid orprotection, or have acted as union stewards.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Frank Sarisky, Galen Rice, andRichard Freeburg immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed.WE WILL make Richard Hoffman, FrankSarisky, Galen Rice, and Richard Freebrug wholefor any loss of earnings they may have suffereddue to the discrimination practiced against themby paying each of them a sum equal to what hewould have earned, less any net interim earnings,plus interest.KIRILA CONTRACTORS, INC.JOSEPH J. DEFIORE D/B/A JOSEPH J.DEFIORE, BUILDERS332